Opinion of the Court by
Judge Hardin:
As we construe the answer of the appellants in this case, it does not controvert the fact, as alleged in the petition, that the deed to *144Mrs. Shepherd was through mistake made so as to bind the grantors to warrant the title generally, without exception as to the dower right of Mrs. Jane Webster. It is true the warrants of fraud are denied, and the answer affirmatively alleges that the offer of Parker to sell the property for $2500 was accepted “provided Parker and wife would make a good deed.” But we do not regard this allegation as equivalent to a denial of the statement that the grantors made the deed variant from the contract by mistake so far as it imports a responsibility on them for the dower right of Mrs. Webster.
Breckinridge, for appellant.
Huston, Gibbons, for appellees.
It seems to us moreover, that the weight of the evidence authorized the conclusion of the circuit court and the relief adjudged, which though not in the form specifically prayed for in the petition, was not inconsistent with the right of the parties, and was within the scope of the general prayer of the petition.
Wherefore the judgment is affirmed.